Title: To John Adams from Alexander Coffin, 15 May 1824
From: Coffin, Alexander
To: Adams, John


				
					Dear Sir
					Hudson May 15—1824
				
				Will you Oblidge me, so far as to inform me, the Names of the Seventeen Members of the House of representatives of Massachusets, who rescinded their Notes By direction or rather a ‘Mandate, (if I am correct,) of Governer Hutcheson’—and what year that was in, and on what Occasion those resolutions had been Passed, that he the Sd Govener was so anxious Should be rescinded—was it not on account of a remonstrance From the General Assembly of Massachusets for his Removal from the Goverment, and in consequence of certain letters which he the Sd. Governer & Lt Governer Oliver had been writing against the People of this Country and Particularly against the Goverment of Massachusets I remember the time well, & many of the circumstances. But not all the Particulars, for which I now apply To you for, if your advanced age & perhaps often infirmaties will permit you so to do—I also well remember The Indignation those Seventeen Members brought down upon their heads, and carried with them to their graves For the Notes they gave on that Occasion—I had the Honour of being appointed to carry those Dispatches For the removal of Govener Hutcheson from the Goverment of Massachusets, with Particular Instructions from the Assembly not to Send the Package a shore with my letter Bag, but carry it up to London in the ship, and deliver it from my own hand to Doctor Franklin, which I did—Some time after I called on the Doctor, he told me he deliverd the dispatches to Lord Dartmouth who he Said promised  to lay them before the King—but Says he, I have not heard from them Since—The Seventeen rescinding Members above refered to, corresponds so exactly with our Seventeen Senators, who had the Hardihood to deprive the People of the state of New York of a Voice in the Choice of electors, of President & Vice President, that I am Anxious To know there names that they May be coupled together upon all Future occasions—another question has just come into my mind which I known you can Solve, & I doubt not you will do it with Pleasure—I was in London from Sepr. 1775 to may 1776—Some time in the Month of March, myself, together with three other Ship Masters all from Nantucket, were invited to dine with Doctor Fothergill, Brother To that Famous Quaker Preacher, Samuel Fothergill, at the day appointed, I was quite unwell & did not attend, the others went, & on their Return at night, they informed me that the Doctor expressed himself Very Freely on American affairs, and said as all hopes of a Reconcilliation was now at an end, the fourth of July was fixed on To declare the Colonies Free Sovereign & Independent states—now will you be so Oblidging as to inform me, whether that Day was Fixed on, at so early a period for that purpose—or whether it was his own Suggestion, Knowing as he undoutedly did, that Oliver Cromwell Summoned his first Parliment to meet on that Day—We shall know who is President after the Election. I am inclined to think John Q Adams will have all the Electoral Votes of this state—the Seventeen Senators to contrary notwithstanding—I am dear sir with Very / Great Respect your / Assured Friend & Obt Sevt
				
					Alex Coffin
				
				
					P.S I am in perfect good health at present, I hope you are so also—but neither of us, can expect it long, your are I belief four year a head of me
				A C
			